              Case 18-10864-reg        Doc 305      Filed 04/19/19    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                               )
                                                )
VISION INVESTMENT GROUP, INC.                   )           CASE NO.       18-10864
                                                )
                                                )
       Debtors                                  )

                   ORDER APPROVING DISCLOSURE STATEMENT

       On April 19, 2019

       A hearing with regard to the adequacy of the debtor’s disclosure statement was held at Fort

Wayne, Indiana, on April 17, 2019, with Daniel Skekloff and Scot Skekloff, counsel for debtor, and

Leonard Copeland, counsel for the United States Trustee, present.

       The debtor’s disclosure statement, filed on February 20, 2019 is approved.

       SO ORDERED.



                                                 /s/ Robert E. Grant
                                             Chief Judge, United States Bankruptcy Court
